         Case 2:20-cv-00062-jmc Document 7 Filed 08/03/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT


Shat Acres Highland Cattle, LLC, et al.,

             Plaintiff(s),

             v.                                    Civil Action No. 2:20-cv-62

American Highland Cattle Association,

             Defendant(s).


                                     ORDER


      On or before August 18, 2020, Defendant shall return executed its Magistrate

Judge Assignment Form in accordance with Local Rule 73(c). Plaintiff and

Defendant shall also file their Corporate Disclosure Statement(s) pursuant to Fed.

R. Civ. P. 7.1 and Local Rule 7.1.

      Dated at Burlington, in the District of Vermont, this 3rd day of August 2020.


                                             /s/ John M. Conroy            .
                                             John M. Conroy
                                             United States Magistrate Judge
